DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant arguments and amendment to the claims overcome the 112(a) and 112 (b) rejections. The 112(a) and 112(b) rejections are hereby are withdrawn.
With respect to the 103 rejection of claim 10, applicant argued that, the applied references fails to teach the limitation of claim 10: “at least one radial bearing surface of the first, second, third and fourth oblong holes capable of cooperating with first, second, third and fourth support pins of the housing” and “each bearing surface is cylindrical relative to axis X and is capable of bearing on a complementary cylindrical surface relative to axis X of the first second, third and fourth support pins. Examiner respectfully disagrees.
Quennehen ‘069 discloses first, second, third and fourth holes (15, 15, 16, 16) in  a shroud sector (Fig. 3). The inner surfaces of the cylindrical holes constitute the “at least one radial bearing surface” since these surfaces would bear against cylindrical complementary bearing surfaces of support pins (40, 41) inserted in the holes (Figs. 2-3). Quennehen ‘591 teaches oblong holes for use in a shroud sector (para. 0072). Although Quennehen ‘591 does not disclose the curvature of shape of the oblong holes it is known that “oblong” is an oval shape with cylindrical portions. Thus the oblong holes in Quennehen ‘591 also comprises cylindrical bearing surfaces which are the inner surfaces of holes 170 and 180 bearing against cylindrical bearing surfaces of support pins 19 and 20 (Fig. 2).
Because the holes in both references are located in the same positions in the shroud sectors, the combination of references discloses “at least one radial bearing surface of the first, second, third and fourth oblong holes capable of cooperating with first, second, third and fourth support pins of the housing” and “each bearing surface is cylindrical relative to axis X and is capable of bearing on a complementary cylindrical surface relative to axis X of the first second, third and third support pin.
The rejection of claim 10 is maintained.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:
Claim 10 recites: “relative to axis X” in lines 12-13 and lines 13-14 which should read “relative to the axis X”. 
Claim 10 recites “comprises first and second” in line 15 which should read: “comprises the first and second”.
Claim 10 recites “third oblong hole” in line 17 which should read “the third oblong hole”.
Claim 10 recites “first, second, third and fourth pins” which should read “the first, second and third support pins and a fourth support pin”.
Claim 19 recites “the X-axis” in line 2 and line 4 which should read: “the axis X”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it depends on cancelled claim 11. The metes and bounds of the claims are unclear. 
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 depends from claim 11 which was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Quennehen et al. (US 2018/0156069 A1) hereinafter Quennehen ‘069 in view of Quennehen et al. (US 2018/0051591 A1) hereinafter Quennehen ‘591.
 Quennehen ‘069 teaches an assembly for a turbomachine comprising:
 a housing (30) extending circumferentially about an axis (Figs. 1-4, para. 0032);
sectors (10) intended to form a ring capable of delimiting a gas flow path (Figs. 1-4, para. 0033), each sector comprising a first side (14) and a second side (16) extending radially and circumferentially about said axis and spaced axially from each other (Figs. 1-4, para. 0032), each side (14, 16) of the sector comprising at least one radial bearing surface (interior surface of the orifices 15 and 17 formed in the first and second sides bearing against pins 40 and 41) (Figs. 1-4), capable of bearing of cooperating with radial bearing means (40, 41) (Figs. 1-4), at least one the sides (14, 16) comprising means (15, 17) for the circumferential positioning of the sector with respect to the housing (30) (Figs. 1-4) characterized in that each bearing surfaces is cylindrical of axis X and is capable of bearing on a complementary surface (interior surfaces of orifices 15 and 16 bearing against surfaces of pins 40 and 41) of axis X (Figs. 1-4), and in that the first side (14) comprises first and second holes (15) extending circumferentially and spaced from each other (Figs. 1-4, para. 0035), the second (16) comprising a third hole (41) extending circumferentially (Figs. 1-4) and a fourth hole (41) extending radially (the hole 41 having a radius extends radially) (Figs. 1-4), the third and fourth holes being spaced circumferentially from each other, 
first, second, third and fourth support pins (40, 41) integral with the housing (when all is assembled, the support pins are integral with the housing. Note that in applicant’s drawing the support pins are separate from the housing), being engaged respectively in the first, second, third and fourth holes of the sector (Figs. 1-4), the first, second and third pins being capable of coming to bear radially on the edges of the first, second and third holes at the level of the cylindrical surfaces of axis X (Figs. 1-4).
Quennehen ‘069 fails to teach the first, second, third and fourth holes are oblong.
However, Quennehen ‘591 teaches an assembly for a turbomachine comprising a housing (3) and a sector (10) (Fig. 2), the sector comprising a first side (14) and a second (16) (Fig. 2, para. 0057), the first tab includes a first hole and a second hole (170), the second tab includes third and fourth hole (180), each hole configured to receive support pin (19, 20) (Fig. 2). Quennehen ‘591 further teaches that the holes are oblong which “makes it possible to accommodate the differential expansions between the CMC sector and the metal housing” and it “allows the pin to slide in the hole and avoid overstressing phenomenon” (Para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Quennehen ‘069 by making the first, second, third and fourth holes oblong as taught by Quennehen ‘591 as this would allow the pins to slide in the holes and avoid overstressing phenomenon” (Quennehen, para. 0072).
Allowable Subject Matter
Claims 12 and 14-27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745  
                                                                                                                                                                                           
/Christopher Verdier/Primary Examiner, Art Unit 3745